                 Case 1:92-cr-00019-VEC Document 94
                                                 93 Filed 10/05/20 Page 1 of 1




                               MEMO ENDORSED                       October 5, 2020

        By ECF                                                        USDC SDNY
                                                                      DOCUMENT
        The Honorable Valerie E. Caproni                              ELECTRONICALLY FILED
        United States District Judge                                  DOC #:
        Southern District of New York                                 DATE FILED: 10/5/2020
        40 Foley Square
        New York, NY 10007

        RE:    United States v. Domingo Rosario Figueroa
               92 CR 19, 16 Civ. 4469

        Dear Judge Caproni:


               I write to request that Mr. Rosario Figueroa’s resentencing, currently
        scheduled for November 19, 2020, proceed remotely due to the ongoing public health
        crisis. Mr. Rosario Figueroa is currently incarcerated at Terry Haute USP, and does
        not wish to be relocated to this district for his sentencing.

Application GRANTED. The resentencing will take       Respectfully submitted,
place remotely.
SO ORDERED.
                                                      _____________________________
                                                      Tamara L. Giwa
                                                      Counsel for Domingo Rosario Figueroa
                                                      Federal Defenders of New York
HON. VALERIE CAPRONI                      10/5/2020   (917) 890-9729
UNITED STATES DISTRICT JUDGE

        Cc:    AUSA Kevin Mead (via ECF)
